

115 HR 3869 IH: Innovation in Accreditation Act
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3869IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Byrne introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to direct the Secretary of Education to establish a
			 process for accrediting agencies or associations to seek a waiver of
			 certain accreditation requirements.
	
 1.Short titleThis Act may be cited as the Innovation in Accreditation Act. 2.Waivers of certain accreditation requirementsSection 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) is amended by adding at the end the following:
			
 (r)WaiverThe Secretary shall establish a process through which an accrediting agency or association may seek to have a requirement of this subpart waived, if such agency or association—
 (1)demonstrates that such waiver is necessary to enable an institution of higher education or program accredited by the agency or association to implement innovative practices intended to—
 (A)reduce administrative burdens to the institution or program without creating costs for the taxpayer; or
 (B)improve the delivery of services to students, improve instruction or learning outcomes, or otherwise benefit students; and
 (2)describes the terms and conditions that will be placed upon the institution or program to ensure academic integrity and quality..
		